Case: 3:20-cv-01375-JGC Doc #: 10 Filed: 12/07/20 1 of 24. PagelD #: 297

    

FILED
DEC 07 2020
ARMAS RT oR
IN THE UNITED STATES DISTRICT COURT
NORTHER DISTRICT OF OHIO -
EASTERN DIVISION
WEST Ena
STEVEN DAGUSTINO, et al.,
Plaintiffs,
Vv. : Case No. 3:20-cv-01375
MIKE DEWINE, et al., ’ Judge James G. Carr
Defendants. ; Magistrate Judge James R. Knepp, II

Ru

 

PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION AND

MEMORANDUM IN SUPPORT

 

Pursuant to Fed. R. Civ. P. 65, Plaintiffs respectfully move this Honorable Court
prohibiting the Defendants, and their subordinates, from depriving Plaintiffs of their
Constitutionally protected rights.

Plaintiffs pray that this Honorable Court:

1) Order Defendants to enforce all current social distancing guidelines 5 their emails,

policies, and procedures have stated;
Case: 3:20-cv-01375-JGC Doc #: 10 Filed: 12/07/20 2 of 24. PagelD #: 298

2)

3)

4)

5)

Order Defendants to enforce the wearing of masks for all staff, volunteers,
contractors, and inmates as their emails, policies, and procedures have stated;
Order Defendants to daily refill the liquid hand-soap dispensers located in the inmate

restrooms;

Order Defendants to allow Plaintiffs access to an inexpensive digital camera or

disposable cameras to document conditions of confinement and policy enforcement
violations currently in existence for the purpose of discovery;
Order any other just relief this Honorable Court deems necessary to ensure the status

quo.

ii

 
Case: 3:20-cv-01375-JGC Doc #: 10 Filed: 12/07/20 3 of 24. PagelD #: 299

TABLE OF CONTENTS

PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION AND

MEMORANDUM IN SUPPORT oi... escssscssessensccessecssceesscacessnesaensnnerenassanesnensessenees
TABLE OF CONTENTS ..ccscccscsstsetcssserescssessccensrseeensesteessessesessasanesssnesvaseasoes
TABLE OF AUTHORITIES ....cseesesssesesesstsentessssscnaneessesesnnsenscsensentarenssenenees
MEMORANDUM IN SUPPORT... ccsscesssessnscssssenscaeseereessnsseesneteneessesessenves
L. Incorporation of Amended Complaint.......cscsorsersscensecsseasensersenassaseases
TE. Law and Argue nt.....cccscssecssrsscentsesneseressersnnssssaseasasiasssasenssanesenessanssonnens .

A, Legal Standard for Review........sssssssssssseesessenerneesteessersesssasesssnssneeees
1. Likelihood of Success... ..csssssssssessccsesresccenesesesesesasensensasscsasesessenseases
2. Irreparable Harm... asecsersensescesasssaessesscanssascananesssoaeseoeseseaseases
3, Substantial Harm to Others Merged with Public Interest.......0........
4,18 U.S.C. § 3626 Considerations... sasaseneesaeacacaconssonsnosaeonerensoeseas .

ILL. Conclusion... paveoequnnsscerscnauceseaauneucesanseceunnegaucnsesenseruseseauersensessenaaeesenenes

ill

Page(s)

 
Case: 3:20-cv-01375-JGC Doc #: 10 Filed: 12/07/20 4 of 24. PagelD #: 300

TABLE OF AUTHORITIES
Page(s)
Cases

Am. Civil Liberties Union Fund of Mich. v. Livingston County, 796 F.3d 636 seseanennseeseeans 1,2
Bays v. City of Fairborn, 668 F.3d 814 w..ssscssssssseesesssesssssscessssevssssussssvessseeseseesssssussneneseeeeeses 1
Bell v. Wolfish, 441 U.S. 520 (1979)... .cescscssesserssevsesssrsesensrssasssenesseessesnssssetsensonsnesasonenentenananes 7
Brown V. Plata, 563 U.S. 493 (2011) ...cccscssneecessereenes seectsensesssenensersneecsucauansenustosaseonasasesenestes 2, 6,7
Certified Restoration Dry Cleaning Network, L.L.C. v. Tenke Corp., 511 F.3d 535... 2
Cristian A.R. v. Decker, No. CV 20-3600, 2020 U.S. Dist. (D.N.J. Apr. 12, 2020)............- 15
Cruz v. Beto, 405 U.S. 319 (1972)... csecsssesscsssssssrsssevenssnessenenseserressresseeenssenesseneeassenseassnaasnneases 7
Dominguez c. Corr. Med. Servs., 555 F.3d 543 (6th Cir. 2009) ssavssesseceuscecenessorsegnessseesesaentezees 4
Estelle v. Gamble, 429 U.S. 97 (1976) ssusmeussetnnennntietanatasssssneiiis sessunsennsernese 2,9
Farmer v. Brennan, 511 U.S, 825 (1994)... ccsssssssessecetersecnrssenssanenseesegnessenenes basevensonees passim
Flanory v. Bonn, 604 F.3d 249 (6th Cir. 2010) .....sccssssserserssnssesessasesscescosenssenenssesuaseceasenensnes 2
G & V Lounge Inc, v, Mich. Liquor Control Comm., 23 F.3d 1071 (6th Cir, 1994). ........... 15
Helling v. Mckinney, 509 U.S, 25 (1993) ....scssecssssesneasens vs seseaaeeeescesenanceensnevenreusseasesees 3,4, 13
Hudson v. McMillian, 503 U.S. 1 (1992)... cecsescssssssscsctsssccevsssssnsenecssesessersesesenseetssenssedseseseteneeee 13
Hutto v. Finney, 437 U.S. 678 (1978)... sccsescesssescererennensscsnenessrsssensenssnssnsscasessensunesseceesanaasuese 5,7
Liberty Coins, LLC v. Goodman, 748 F.3d 682 .......cssscssecssscesescssneserenecseeseenesenssasseanesesasnsensens 1
Malam v. Adducci, 452 F. Supp. 3d 641 (E.D. Mich. 2020) sssnististitaieitinemeunanine esas 15
Mandel v. Doe, 888 F.2d 783(LIth Cir, 1989)... cccosssssccsscesseneerneetsssessersarsessssseassnsnesesssonttere 12
MeNeilly v. Land, 684 F-3d G11 csssssssssssscsssssscssssessecssseesssssossessecersssesseceasnsgeeseetas sesansvessetvnee 2

iv

 
Case: 3:20-cv-01375-JGC Doc #: 10 Filed: 12/07/20 5 of 24. PagelD #: 301

Nken v. Holder, 556 U.S. 418 (2009).....sssccsressesssessescensnosenensensnscssensertersenesensseasennannensaneetes 14,15
Obama for Am. v. Husted, 697 F.3d 423.....ccsssssssssssnrsatsesssnsnnssssscasennsasenesrsssensnssensesseonareneaseares 1
Overstreet v. Lexington-Fayette Urban Cty. Gov't, 305 F.3d 566 wo. eccseseseereenees sateeseeonsenseses 1
Palacio v. Hofbauer, 106 F.App’x 1002 (6th Cir, 2004) oes sesegesnvetssascarsateesracenensesenes 3

Perez v. Adducci, No. 20-10833, 2020 U.S. Dist, LEXIS 81912, 2020 WL 2305276 (E.D.

Mich. May 9, 2020).....:sccsssessssesenssseensrssssessseesesenseesesssessanscsnsesasoransonseasoneresnenevenuarensnssassanasaegns 15

Pursuing America's Greatness v. Fed. Election Comm'n, 831 F.3d 500, 512 (D.C. Cir. 2016)

secunuecesecaussesensenncsnaussasavenssncavacenstenceescesassansuacpanenasensesesesceneesesangasensersUsaeesuesseueenenresseaueaneassnenanennenes 15
Santiago v. Ringle 734, F.3d 585 (Gth Cir. 2013)......cescssesssessecerssssensensnsssenconsnensseaseeneanacenenes 4
Scichuna v. Wells, F.3d 441 (6th Cir, 2003) ......cssssssrseretssessensrseteensenesenneneresesenssansescnsarsssensags 13
Stefan v. Olson, 497 F.App’x 568 (Gth Cir, 2012) cccssccsseseseereerssseresssesensesersensssneeenes aessaeeseeses 3
Talal v. White 403 F.3d 423 (6th Cir. 2005) ....cccssescssssressesensseesscsasesconessenesnensessscsnssaneesnennaseons 3
Terrance v. Northville Reg'l Psychiatric Hosp., 286 F.3d 834 (6th Cir, 2002)... 10, 11, 13
Villegas v. Metro. Govt. of Nashville, 709 F.3d 563(6th Cir, 2013), ccscsssnseeees sessaassssaneousneecsers 4
Whitley v. Albers, 475 US.312 (1986).....ssssssscosssssssrsescersrserscsenssanensssonseeceusuesnavstessasenssessansacanaeas 5
Wilson v. Seiter, 501 U.S. 294 (1991). ...ssscesccssssnsensseresnarsonessesrssesseneessenssarnressssasansensoonensoney 13

Statutes
18 U.S.C. § 3626 ducuesecenscceuacsannconscersusssccansentenseeavensescdsscansusensestasseuseseseensntensesnansnaseesneas neuuseseseess 1,15
Ohio Rey. Code Ann. § 3707.21 emtninititnjntinnannseeene persaneeacesesseuasseuscasssseseernsesersaees 12
Other Authorities
Eighth AMeNGMEHt.......escsesessecsenssnenssseessencessansnsensesenersnensesssssnssnssenennsnesscanerenscseantasarnatnneets passim
Fourteenth Amendment ...sssessseessserssssssecsseenneernssernssanecrsreesreenearaesscanseenens sevaueaseensessesseuconsannes 14
Merriam-Webster’s Dictionary of Law... seseeusseauecuenensensnesens eseensureanee sessnecenenansnasscgssassens 6

 
Case: 3:20-cv-01375-JGC Doc #: 10 Filed: 12/07/20 6 of 24. PagelD #: 302

MEMORANDUM IN SUPPORT

I. Incorporation of Amended Complaint
Plaintiffs incorporate their verified AMENDED COMPLAINT FOR MONEY
DAMAGES, DECLARATORY RELIEF, AND INTUNCTIVE RELIEF (“AMENDED
COMPLAINT”), its attached Exhibits, and its attached Declarations, as if fully stated herein.
Il. Law and Argument
A. Legal Standard for Review
"A district court must balance four factors in determining whether to grant a. preliminary

injunction: '(1) whether the movant has a strong likelihood of success on the merits; (2) whether
the movant would suffer irreparable injury absent the injunction; (3) whether the injunction
would cause substantial harm to others; and (4) whether the public interest would be served by
the issuance of an injunction." Am. Civil Liberties Union Fund of Mich. v. Livingston County,
796 F.3d 636, 642 (6th Cir. 2015) (quoting Bays v. City of Fairborn, 668 F.3d 814, 818-19 (6th
Cir. 2012)). "These factors are not prerequisites, but are factors that are to be balanced against
each other." Overstreet v. Lexington-Fayette Urban Cty. Gov't, 305 F.3d 566, 573 (6th Cir.
2002). However, "the likelihood of success on the merits often will be the determinative factor."
Liberty Coins, LLC y. Goodman, 748 F.3d 682, 689 (6th Cir. 2014) (quoting Obama for Am. v.
Husted, 697 F.3d 423, 436 (6th Cir. 2012)),

, Additionally, the PLRA imposes restrictions on the Court's ability to grant injunctive
relief. Any such relief must be (1) “narrowly drawn," (2) "extend no further than necessary to
correct the harm the court finds requires preliminary relief," and (3) "be the least intrusive means

necessary to correct the harm." 18 U.S.C. § 3626(a)(2). Importantly, courts must give

 
Case: 3:20-cv-01375-JGC Doc #: 10 Filed: 12/07/20 7 of 24. PagelD # 303

"substantial weight to any adverse impact on public safety or the operation of a criminal justice
system caused by the preliminary relief and shall respect the principles of

comity." /d Preliminary relief relating to prison conditions "shall automatically expire on the date
that is 90 days after its entry, unless the court makes findings required under subsection (a)(1) for
the entry of prospective relief and makes the order final before the expiration of the 90-day
period." id.

"(T]he party seeking a preliminary injunction bears the burden of justifying such relief."
Livingston County, 796 F.3d at 642 (quoting McNeilly v. Land, 684 F.3d 611, 615 (6th Cir.
2012)); see also Certified Restoration Dry Cleaning Network, L.L.C. v. Tenke Corp., 511 F.3d
535, 546 n.2 (6th Cir. 2007) ("[I]n seeking a preliminary injunction, a federal plaintiff has the

burden of establishing the likelihood of success on the merits.").

1. Likelihood of Success

Corrections officials have a constitutional obligation to protect incarcerated individuals
from a substantial risk of serious harm. Farmer v. Brennan, 511 U.S. 825, 828 (1994). Indeed,
under the Eighth Amendment, prison officials “must provide humane conditions of confinement;
... must ensure that inmates receive adequate food, clothing, shelter, and medical care, and must
take reasonable measures to guarantee the safety of the inmates{.]” Id. At 832 (internal quotation
marks omitted). This obligation also requires corrections officials to address prisoners’ serious
‘medical needs — including needs far less dive than those at stake here. See Estelle v. Gamble, 429
U.S. 97, 104 (1976); Brown v. Plata, 563 U.S. 493, 531-32. (2011); Flanory v, Bonn, 604 F.3d
249, 255 (6" Cir, 2010) (prison officials violated Eighth Amendment for failure to provide

prisoner with toothpaste for 337 days, creating future health risk), Thus, for example, the Sixth

 
Case: 3:20-cv-01375-JGC Doc #: 10 Filed: 12/07/20 8 of 24. PagelD #: 304

Circuit has found Constitutional issues with exposing a prisoner to environmental tobacco smoke
when that exposure “causes [plaintiff] sinus problems and dizziness,” Talal v. White 403 F.3d
423, 427 (6" Cir, 2005); see also Helling v. Mckinney, 509 US. 25, 28, 35 (1993) (prisoner
stated a valid Eight Amendment claim against prison officials who require him to share cell with
a prisoner who exposed him to high levels of second-hand smoke); Palacio v. Hofbauer, 106
F.App’x 1002, 1005 (6" Cir. 2004) (exposure to smoke violates Eighth Amendment when a
prisoner has “a medical condition that is exacerbated by” second-hand smoke and the smoke
“bothers” other prisoners).

This obligation requires corrections officials to protect incarcerated people from
infectious diseases like COVID-19; officials may not wait until someone tests positive for the
virus and an outbreak begins. McKinney, 509 U.S. at 33-34 (“That the Eighth Amendment
protects against future harm to inmates is not a novel proposition ... It would be odd to deny an
injunction to inmates who plainly proved an unsafe, life-threatening condition in their prison on
the ground that nothing yet had happened to them”); Stefan v. Olson, 497 F.App’x 568, 577 (en
Cir. 2012) (the proposition that “the Eighth Amendment protects against future harm to inmates
is not a novel proposition.”); See also Farmer, 511 U.S. at 833 (“{Hlaving stripped [prisoners] of
virtually every means of self-protection and foreclosed their access to outside aid, the
government and its officials are not free to let the state of nature take its course.” By then it is too
late, That one individual would have almost certainly infected untold numbers of people before
displaying symptoms.

Prison officials violate this affirmative obligation by showing “deliberate indifference” to
the substantial risk of serious harm. Farmer, 511 U.S. at 828. “Deliberate indifference has two

components to it: objective and subjective,” Villegas v. Metro. Govt. of Nashville, 709 F.3d 563,

 
Case: 3:20-cv-01375-JGC Doc #: 10 Filed: 12/07/20 9 of 24. PagelD #: 305

568 (6 Cir. 2013) “[T]he objective component ... is met upon a showing that a detainee faces a
substantial risk of serious harm and that such a risk is one that society chooses not to tolerate.”
Id. At 569. The subjective component is satisfied when an official has “(1) subjectively
perceived facts from which to infer substantial risk to the ptisoner, (2) did in fact draw the
inference, and (3) then disregarded that risk.” Santiago v. Ringle 734, F.3d 585, 591 (6" Cir,
2013) (citations and internal quotation marks omitted), Such indifference may be “infer[red]
from circumstantial evidence, including ‘the very fact that the risk was obvious,’ that a prison
official knew of a substantial risk.” Id (quoting Dominguez e. Corr. Med. Servs., 555 F.3d 543, |
550 (6" Cir. 2009)).

To satisfy the objective prong, an inmate must show "that he is incarcerated under
conditions posing a substantial risk of serious harm." Farmer, 511 U.S. at 834. Under the
subjective prong, an official must "know[] of and disregard[] an excessive risk to inmate health
or safety." Id. at 837. "[I]t is enough that the official acted or failed to act despite his knowledge
of a substantial risk of serious harm.” Id. at 842. "It is, indeed, fair to say that acting or failing to
act with deliberate indifference to a substantial risk of serious harm to a prisoner is the equivalent
of recklessly disregarding that risk." Id. at 836. "[P]rison officials who actually knew ofa
substantial risk to inmate health or safety may be found free from liability if they responded
reasonably to the risk, even if the harm ultimately was not averted." Id. at 844. |

With respect to impending infectious disease like COVID-19, deliberate indifference is
satisfied when corrections officials “ignore a condition of confinement that is sure or very likely
to cause serious illness and needless suffering the next week or month or year,” even when “the
complaining inmate shows no serious current symptoms.” Helling, 509 U.S. at 33, 36 (holding

that a prisoner “states a cause of action ... by alleging that [corrections officials] have, with

 
Case: 3:20-cv-01375-JGC Doc #: 10 Filed: 12/07/20 10 of 24. PagelD #: 306

deliberate indifference, exposed him to conditions that pose an unreasonable risk of serious
damage to future health”); see also Hutto v, Finney, 437 US. 678, 682-685 (1978) (recognizing
the need for a remedy where prisoners were crowded into cells and some had infectious
diseases).

Although we have never paused to explain the meaning of the term "deliberate
indifference," the case law is instructive. The term first appeared in the United States
Reports in Estelle v. Gamble, 429 U.S. at 104, and its use there shows that deliberate
indifference describes a state of mind more blameworthy than negligence. In considering
the inmate's claim in Estetle that inadequate prison medica! care violated the Cruel and
Unusual Punishments Clause, we distinguished "deliberate indifference to serious
medical needs of prisoners," ibid., from “negligen[ce] in diagnosing or treating a medica]
condition," id., at 106, holding that only the former violates the Clause. We have since

read Estelle for the proposition that Eighth Amendment liability requires "more than
ordinary lack of due care for the prisoner's interests or safety." Whitley v. Albers, 475
U.S. 312, 319, 89 L. Ed. 2d 251, 106 S. Ct. 1078 (1986).

While Estelle establishes that deliberate indifference entails something more than
mere negligence, the cases are also clear that it is satisfied by something tess than acts or
omissions for the very purpose of causing harm or with knowledge that harm will result.
Farmer, 541 U.S. at 835,

In the instant case, there is no doubt that COVID-19 has been shown as an objectively
substantial risk of serious harm and that each Defendant “(1) subjectively perceived facts from
which to infer substantial risk to the prisoner, (2) did in fact draw the inference, and (3) then
disregarded that risk. Plaintiffs have provided ample evidence of this in their AMENDED
COMPLAINT. Examples of this evidence as it relates to numbers { and 2 above are: Defendant
DeWine’s Executive Order referenced at AMENDED COMPLAINT { 62 and its Exhibit L,
Defendant DeWine’s Twitter feed referenced at AMENDED COMPLAINT { 76, Defendant
Chambers-Smith’s email dated March 10, 2020 referenced at AMENDED COMPLAINT § 67
and its Exhibit I, Defendant Chambers-Smith’s Director’s Order 20-01 on March 16, 2020
attached as Exhibit BK, Defendant Wainwright’s numerous emails to inmates and answers to

informal complaints and grievances. See AMENDED COMPLAINT { 75, 94 and Exhibits T and ~

 
Case: 3:20-cv-01375-JGC Doc #: 10 Filed: 12/07/20 11 of 24. PagelD #: 307

~ W and attached Exhibit BL, and Defendant Eddy is an M.D. and his position as Chief Medical
Officer of ODRC referenced at AMENDED COMPLAINT 12. Since numbers | and 2 above
are not in doubt, the only remaining questions are: was their response reasonable? and how did
they disregard that risk?

An understanding of the word reasonable is necessary to answer these, both from an
objective and subjective point of view. Reasonable is defined as “1 a: being in accordance with
reason, fairness, duty, or prudence b : of an appropriate degree or kind ¢ : supported or justified
by fact or circumstance <a ~ belief that force was necessary for self-defense>”, Merriam-
Webster's Dictionary of Law (2016, p. 402) Here, the objective facts about the substantial risk
of serious harm are well documented, and the Defendants did subjectively perceive these facts
from which to infer substantial risk to the Plaintiffs, did in fact draw the inference, and then
disregarded that risk. This is evinced by their own words, actions, and omissions. Since the
objective facts and the subjectively perceived are identical in this case, it is only a matter of
examining these words, actions, and omissions in light of the perceived facts that will determine
if they are reasonable.

Marion Correction Institution is overcrowded in violation of Eighth Amendment’s .
prohibition on cruel and unusual punishments and the consequence of overcrowding is increased,
substantial risk for transmission of infectious diseases.

In 2006, then-Governor Schwarzenegger declared a state of emergency in the
prisons, as “ ‘immediate action is necessary to prevent death and harm caused by
California's severe prison overcrowding.'” The consequences of overcrowding identified
by the Governor include “ 'increased, substantial risk for transmission of infectious
ilness' Brown v. Plata, 563 U.S. 493, 503, 131 S. Ct. 1910, 1924 (2011).

A prison that deprives prisoners of basic sustenance, including adequate medical
care, is incompatible with the concept of human dignity and has-no place in civilized
society.

If government fails to fulfill this obligation, the courts have a responsibility to
remedy the resulting Eighth Amendment violation. See Hutto v. Finney, 437 U.S. 678,

6

 
Case: 3:20-cv-01375-JGC Doc #: 10 Filed: 12/07/20 12 of 24. PagelD #: 308

687, n. 9, 98 S. Ct. 2565, 57 L. Ed. 2d 522 (1978). Courts must be sensitive to the State's

interest in punishment, deterrence, and rehabilitation, as well as the need for deference to

experienced and expert prison administrators faced with the difficult and dangerous task

of housing large numbers of convicted criminals. See Bell v. Wolfish, 441 U.S. 520, 547-

548, 99 S. Ct. 1861, 60 L. Ed, 2d 447 (1979). Courts nevertheless must not shrink from

their obligation to “enforce the constitutional rights of all ‘persons,’ including

prisoners.” Cruz v. Beto, 405 U.S. 319, 321, 92S. Ct. 1079, 31 L. Ed. 2d 263 (1972) (per

curiam). Courts may not allow constitutional! violations to continue simply because a

remedy would involve intrusion into the realm of prison administration. Brown v. Plata,

563 U.S. 493, 511, 131 8. Ct. 1910, 1928-29 (2011).

According to ODRC Director’s Order 20-01, “the ODRC currently has a population of
nearly 50,000 male and female inmates, the vast majority of whom, because of their close
proximity and contact with each other in living/housing units and food halls, are especially
vulnerable to contracting and spreading COVID-19; ... the ODRC currently has limited housing
capacity to isolate and quarantine inmates who present as symptomatic for, or test positive for,
COVID-19.” See attached Exhibit BK. On April 7, 2020 Defendant Chambers-Smith determined
that COVID-19 had created an overcrowding emergency. For this declaration to be made,
overcrowding must have already existed. Defendant DeWine signed a certified authorization
declaring an overcrowding emergency approximately one week later. MCI remains overcrowded
and A-Dorm still houses over the 64 person alleged design capacity. See Taylor v. Perini, 421 F.
Supp. 740, 771 (N.D. Ohio 1976). This is not something less than acts or omissions for the very
purpose of causing harm or with knowledge that harm will result, but is actually made up of acts
and omissions with knowledge that harm will result, which is a higher standard than deliberate
indifference requires.

What are reasonable actions with respect to one type of infectious disease is not
necessarily a reasonable action for another type. Protocols and procedures exist within ODRC for:

many types of infectious diseases. Community-associated MRSA infections are contracted

usually through skin-to-skin contact, and start as small skin infections that develop into deep

7

 
Case: 3:20-cv-01375-JGC Doc #: 10 Filed: 12/07/20 13 of 24. PagelD #: 309

abscesses. Hygiene and sanitation procedures are reasonable measures, but limiting close
proximity by social distancing and wearing masks would not be considered reasonable measures
as they do not address the primary method of transmission. Blood borne pathogens, HIV/AIDS
and Hepatitis C, would not require social distancing or masks as a reasonable action to prevent or
contain the spread, but special sanitation procedures for cleanup are considered reasonable.
Specifics on ODRC medical policies were not available to Plaintiffs. Plaintiffs requested the
Pandemic Influenza Policy C-11 and SARS-Cov-2 policy. For SARS-CoV-2, Plaintiffs were
informed that “we follow the CDC guidelines”. See attached Exhibit BM. See AMENDED
COMPLAINT { 79.

In the instant case, the Defendants are fully aware that “COVID-19 is a respiratory
disease that can result in serious illness or death, is caused by the SARS-CoV-2 virus, which is a
new strain of coronavirus that had not been previously identified in humans and can easily be
spread from person to person. The virus is spread between individuals who are in close contact
with each other (within about six feet) through respiratory droplets produced when an infected
person coughs or sneezes. it may be possible that individuals can get COVID-19 by touching a
surface or object that has the virus on it and then toughing their own mouth, nose, or eyes.” See
Exhibits J, J, and L. Not only is this information considered to be an objective fact, the
Defendants subjectively perceived these facts from which to infer substantial risk to the
Plaintiffs, did in fact draw the inference, and then disregarded that risk. Defendant DeWine took
this a step further by tweeting his belief that “COVID-19 is twice as contagious as the flu and 20
times more deadly.” So, to be reasonable, Defendants protocols, procedures, policies, actions,
and inactions must be consistent with the above, that COVID-19 is spread between individuals in .

close contact with each other through respiratory droplets. Contracting the disease from surfaces

 
Case: 3:20-cv-01375-JGC Doc #: 10 Filed: 12/07/20 14 of 24. PagelD #: 310

is only considered a possibility, unlike spread between individuals, which is most probable.
Finally, implementing policies and procedures that are not being enforced is equivalent to
providing medical care that is “so cursory as to amount to no treatment at all”. Estate of Majors
v. Gerlach, 521 Fed. Appx. 533, 543 (6th Cir. Mich. July 28, 2020).

Defendants implemented a policy around March 10", 2020 suspending all visiting,
volunteers, and contractors. Essential contractors were allowed into the building. Essential was
later defined in an email to include food service and medical contractors, but not contractors like
AVI, the vending machine company. See AMENDED COMPLAINT 4 74. On March 11", 2020,
the Correctional Educational Program Director, Rhea Edmonds, sent an email informing inmates
that all college classes and labs have been suspended until further notice. These steps seem
reasonable as they limit the possible number of individuals who can bring the virus into the
facility, but the policy was not strictly enforced. College classes, inclusive of the lab assistant
and instructors were allowed to enter MCI and continue classes and labs until the end of Spring
Break, March 27". This decision cannot possibly be inferred as guided by health and safety of
the contractors, inmates, staff, or community at large. This is another example of acts and
omissions with knowledge that harm will result, which is a higher standard than deliberate
indifference requires. Plaintiffs are not arguing that Defendants acts or omissions were for the
very purpose of causing harm, but only with knowledge that harm will result. While Estelle
establishes that deliberate indifference entails something more than mere negligence, the cases
are also clear that it is satisfied by something less than acts or omissions for the very purpose of
causing harm or with knowledge that harm will result. Farmer, 511 U.S. at 835. The word use of
the word ‘or’ between ‘very purpose of causing harm’? and ‘with knowledge that harm will

result? means that only one or the other needs to be true. Also “when the need for treatment is

 
Case: 3:20-cv-01375-JGC Doc #: 10 Filed: 12/07/20 15 of 24. PagelD #: 311

obvious, medical care which is so cursory as to amount to no treatment at all may amount to
deliberate indifference.” Terrance v. Northville Reg'l Psychiatric Hosp. , 286 F.3d 834, 843 (6th
Cir. 2002) quoting Mandel v. Doe, 888 F.2d 783, 789 (11th Cir. 1989).

| Defendants have implemented mandatory wearing of masks for all inmates, staff, and contractors.
This is casually enforced. Staff will tell inmates to wear their masks in hallways, although sometimes not
necessarily properly. But, staff routinely do not wear their masks properly, and sometimes not at all. This
‘is prevalent, but not limited to, hallways and the café. The lack of enforcement of this policy evinces
deliberate indifference on the part of Defendants Wainwright and Chambers-Smith.

Defendants have implemented a policy requiring social distancing between staff members. This is
rately enforced. Staff can be seen regularly with theirs masks below their nose, masks off, or masks
properly worn, but less than six feet between them. The lack of enforcement of this policy evinces
deliberate indifference on the part of Defendants Wainwright and Chambers-Smith. Even when informed
of these violations through the grievance process, nothing has changed. It did not seem that anyone even
reviewed the cameras to verify or dispute the complaint. See attached Exhibit BL.

Defendants implements a policy of inmates must sleep head-to-toe to allow for social distancing.
This was only enforced on the first night of the policy. The lack of enforcement of this policy evinces
deliberate indifference on the part of Defendants Wainwright and Chambers-Smith.

Defendants have continually notified inmates of the need to social distance, but have provided
very little ability to do this. They know that the primary method of transmission is person to person in
close proximity, but have not provided a method to accomplish this on a continual basis. Defendant
Chambers-Smith claimed that “that’s the one luxury we really don’t have in the Department of
Rehabilitation and Correction.” See Exhibit AP. In an overcrowded facility such as MCI, this is very true.
At the height of the outbreak at MCI in April, 2020, Defendants demonstrated their full understanding of
social distancing within dorms and their ability to provide it by creating three dorms and the gymnasium

as fully social distanced, at least 6 feet edge-to-edge between beds. They did this for the approximately

10

 
Case: 3:20-cv-01375-JGC Doc #: 10 Filed: 12/07/20 16 of 24. PagelD #: 312

19% of inmates at MCI who tested negative for coronavirus Defendant Chambers-Smith even had
discussions about building capacity at level 2 facilities and additional beds and locations around April 20.
See AMENDED COMPLAINT 4 131. In late May, all dorms were changed to 6 feet center-to-center to
accommodate social distancing, which is less space than they provided those who tested negative. This is
yet another example of acts and omissions with knowledge that harm will result, which is a
higher standard than deliberate indifference requires and/or “when the need for treatment is
obvious, medical care which is so cursory as to amount to no treatment at all may amount to
deliberate indifference.” Terrance v. Northville Reg'l Psychiatric Hosp., 286 F.3d 834, 843 (6th
Cir, 2002) quoting Mandel v. Doe, 888 F.2d 783, 789 (1 Ith Cir. 1989).

Defendants have implemented a policy requiring health screenings for individuals
entering the facilities. See AMENDED COMPLAINT q 74. This policy is not being strictly
enforced. Several staff members of MCI, when asked, reported that some staff ask all questions,
and some don’t, A-Dorm has had several Corrections Officers work in the dorm with very
noticeable symptoms that are to be screened, specifically coughing. See attached DECL. 20 This
is yet another example of acts and omissions with knowledge that harm will result, which is a
higher standard than deliberate indifference requires and/or “when the need for treatment is
obvious, medical care which is so cursory as to amount to no treatment at all may amount to
deliberate indifference.” Terrance v. Northville Reg'l Psychiatric Hosp., 286 F.3d 834, 843 (6th
Cir. 2002) quoting Mandel v. Doe, 888 F.2d 783, 789 (1 Ith Cir. 1989).

Based on Defendants own communications and policies, it is clear that their
understanding of the substantial risk of serious harm is that COVID-19 isa respiratory disease
that can result in serious illness or death, is caused by the SARS-CoV-2 virus, which is anew
strain of coronavirus that had not been previously identified in humans and can easily be spread
from person to person, The virus is spread between individuals who are in close contact with

11

 
Case: 3:20-cv-01375-JGC Doc #: 10 Filed: 12/07/20 17 of 24. PagelD #: 313

each other (within about six feet) through respiratory droplets produced when an infected person
coughs or sneezes. It may be possible that individuals can get COVID-19 by touching a surface
or object that has the virus on it and then toughing their own mouth, nose, or eyes.” Not only is
this information considered to be an objective fact, the Defendants subjectively perceived these
facts from which to infer substantial risk to the Plaintiffs, did in fact draw the inference, and then
disreparded that risk. Many other policy implementations fall under the category of “may be
possible” above. Although sanitation and hygiene are important, on the whole, and are part of the
CDC guidance, they fall under the realm of possible, whereas, the guidance for masks, social
distancing, overcrowding, limiting who may enter a facility, and screening fall under the
category of “can easily be spread from person to person ... close contact”. As such, the methods
implemented under the realm of the possible do not factor into what are reasonable measures, nor
are policies reasonable when they are consistently violated without consequence.

Defendants have violated state law and CDC guidance in regards to isolation and
quarantine, and separation of those who are presumed positive or tested negative from those who
have tested positive. See AMENDED COMPLAINT 4f 146 and 147. See Exhibit AK.

When cholera, yellow fever, diphtheria, scarlet fever, or other dangerous,
contagious, or infectious disease appears in any state, county, or municipal benevolent or
correctional institution, the superintendent or manager of the institution shall at once
isolate the persons so affected and enforce sections 3707.01 to 3707.53 of the Revised
Code, for the prevention of contagious diseases, and the rules and orders of the
department of health to that effect.

The trustees or managers of any benevolent or correctional institution may erect
any necessary temporary building for the reception of the affected persons or for the
detention of persons exposed to the listed diseases and may remove the persons to, and
confine them in, the building.

Ohio Rev. Code Ann. § 3707.21 (Page, Lexis Advance through File 53 of the
133rd (2019-2026) General Assembly)

This is yet another example of acts and omissions with knowledge that harm will result, which is

a higher standard than deliberate indifference requires and/or “when the need for treatment is

12

 
Case: 3:20-cv-01375-JGC Doc #: 10 Filed: 12/07/20 18 of 24. PagelD #: 314

obvious, medical care which is so cursory as to amount to no treatment at all may amount to
deliberate indifference.” Terrance v. Northville Reg'! Psychiatric Hosp., 286 F.3d 834, 843 (6th
Cir, 2002) quoting Mandel v. Doe, 888 F.2d 783, 789 (11th Cir, 1989),

The case law is clear. Plaintiffs must show that Defendants acts and omissions involved a
sufficiently culpable state of mind, defined as deliberate indifference.

The second requirement follows from the principle that “only the unnecessary and
wanton infliction of pain implicates the Eighth Amendment." Wilson v. Seiter, 501 US,
294, 297 (1991) (internal quotation marks, emphasis, and citations omitted). To violate
the Crue! and Unusual Punishments Clause, a prison official must have a

“sufficiently culpable state of mind." Ibid.; see also id., at 302-303; Hudson v. McMillian,
503 US. I, 8 (1992), supra. In prison-conditions cases that state of mind is one of
"deliberate indifference” to inmate health or safety, Wilson, supra, 501 U.S. at 302-303;
see also Helling, supra, 509 U.S. at 34-35; Hudson v. MceMillian, supra, at 5; Estelle,
supra, at 106, a standard the parties agree governs the claim in this case. Farmer v.
Brennan, 511 U.S. 825, 834, 1148. Ct. 1970, 1977 (1994).

Plaintiffs have clearly met this standard as Defendants have continually shown their state of
mind through their communications, acts, and omissions. This case is distinguished from other
cases within the 6" District and its sister courts in that in other cases the plaintiffs failed to
properly show the state of mind of their respective defendants.

Accordingly, Defendants failure to take medically-required steps to prevent disease and
death and resolve conditions of confinement issues like overcrowding and proper ventilation
constitutes deliberate indifference. Their nominal gestures — as by sending directives to the
prisoners to engage in social distancing where it is flatly impossible to do so, implementing ¢
policies that are not being followed by staff (e.g. mandatory wearing of masks, failure to follow
screening protocols), or failing to relieve the overcrowded Marion Correctional Institutions’
dorms and blocks — do not suffice. See, e.g, Helling, 509 U.S. at 33, 36; Scicluna v. Wells, F.3d
441, 446 (6" Cir. 2003) (denying qualified immunity for official that placed “a prisoner in need
of urgent medical attention to a facility that the official knows is unable to provide the required

treatment”).

13

 
Case: 3:20-cv-01375-JGC Doc #: 10 Filed: 12/07/20 19 of 24. PagelD #: 315

2. Irreparable Harm

Plaintiffs must "demonstrate that irreparable injury is likely in the absence of an
injunction,” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 22, 129 S. Ct. 365, 172 L. Ed. 2d
249 (2008, and that the injury is "both certain and immediate, rather than speculative or
theoretical," Mich. Coal. of Radioactive Material Users, Inc. v. Griepentrog, 945 F.2d 150, 154
(6th Cir. 1991 Notably, "[w]hen constitutional rights are threatened or impaired, irreparable
injury is presumed." Obama for Am. v. Husted, 697 F.3d 423, 436 (6th Cir. 2012 see
also Overstreet v. Lexington-Fayette Urban Cty. Gov., 305 F.3d 566, 578 (6th Cir, 2002) noting
that "a plaintiff can demonstrate that a denial of an injunction will cause irreparable harm if the
claim is based upon a violation of the plaintiff's constitutional rights"), Rhinehart v. Scutt, 509 F
App'x 5 10, 514 (6th Cir, 2013 (suggesting that an allegation of "continuing violation of ..

. Eighth Amendment rights" gives rise to a finding of irreparable harm).

Here, Plaintiffs contend that Defendants violate Plaintiffs’ Eighth and Fourteenth
Amendment rights by incarcerating them in conditions that fail to adequately mitigate against the
spread of a potentially fatal virus in the midst of a growing pandemic and in spite of their
knowledge and ability to do so. There is currently no evidence the presence of antibodies

guarantees immunity. See AMENDED COMPLAINT { 169 and Exhibits M and BG,

3, Substantial Harm to Others Merged with Public Interest
The remaining factors, "harm to the opposing party and weighing the public interest[,]..
. merge when the Government is the opposing party," Nken v. Holder, 556 U.S. 418, 435, 129 S.

Ct. 1749, 173 L. Ed. 2d 550 (2009), because "the government's interest is the public

14

 
Case: 3:20-cv-01375-JGC Doc #: 10 Filed: 12/07/20 20 of 24. PagelD #: 316

interest,” Malam v. Adducci, 452 F. Supp, 3d 641, 661 - 662 (E.D. Mich.

2020) (quoting Pursuing America's Greatness v. Fed. Election Comm ‘a, 831 F.3d 500, 512, 425
U.S. App. D.C. 31 (D.C. Cir. 2016) (citing Nken, 556 U.S. at 435)). This factor weighs in
Plaintiffs’ favor for two reasons,

First, as discussed above, Plaintiffs face irreparable injury to their constitutional rights
absent an injunction and " it is always in the-public interest to prevent the violation of a party's
constitutional rights." G & V Lounge Inc. v. Mich. Liquor Control Comm., 23 F.3d 1071, 1079
(6th Cir. 1994).

Second, the public has a significant interest in avoiding serious illness or death. Indeed,
efforts to curb the spread of COVID-19—including implementing procedures to curb the spread
of COVID-19 within MCI—helps "flatten the curve," limit potential strain on healthcare
systems, and reduce the likelihood of death and long-term health complications. See Perez v. .
Adducci, No. 20-10833, 2020 U.S. Dist. LEXIS 81912, 2020 WL 2305276, at *9 (E.D. Mich.
May 9, 2020) ("Society benefits by stemming the proliferation of COVID-19, thereby ‘flattening
the curve,' preventing strain on medical centers and hospitals, and ultimately reducing death or
long-term injury from COVID-19-related lung damage."); Cristian A.R. v, Decker, No. CV 20-

3600, 2020 U.S. Dist. LEXIS 66658, 2020 WL 2092616, at *13 (D.N.J. Apr. 12, 2020)

4,18 U.S.C. § 3626 Considerations
The requested relief is narrowly drawn, extends no further than necessary to correct the
harm the court finds requires preliminary relief, and is the least intrusive means necessary to

correct the harm. As such, the Plaintiffs have proposed relief that meets the requirements.

15

 
Case: 3:20-cv-01375-JGC Doc #: 10 Filed: 12/07/20 21 of 24. PagelD #: 317

MH. Conclusion

Having met the legal requirements Pursuant to Fed. R. Civ. P. 05, Plaintiffs respectfully
move this Honorable Court prohibiting the Defendants, and their subordinates, from depriving
Plaintiffs of their Constitutionally protected rights. |

Plaintiffs pray that this Honorable Court:

1) Order Defendants to enforce all current social distancing guidelines as their

emails, policies, and procedures have stated;

2) Order Defendants to enforce the wearing of masks for all staff, volunteers,
contractors, and inmates as their emails, policies, and procedures have stated,

3) Order Defendants to enforce head-to-toe sleeping as their emails, policies, and
procedures have stated;

4) Order Defendants to daily refill the liquid hand-soap dispensers located in the
inmate restrooms;

5) Order Defendants to allow Plaintiffs access to an inexpensive digital camera or
disposable cameras to document conditions of confinement and policy enforcement violations
currently in existence for the purpose of discovery,

6) Order any other just relief this Honorable Court deems necessary to ensure the

status quo.

16

 
Case: 3:20-cv-01375-JGC Doc #: 10 Filed: 12/07/20 22 of 24. PagelD #: 318

Dated: //-/3- LOLS

17

Respectfully Submitted,

MAG

Steven DAgustino, pro se
MCI A752784

940 Marion-Williamsport Rd.
P.O; Box 37

Marion, Ohio 43302-0057

hod pro se

MCI A314976

940 Marion-Williamsport Rd.
P.O. Box 57

Marion, Ohio 43302-0057

Yip, Ye “ Lan?

We ee pro sé

MCI A760782

940 Marion- Williamsport Rd.
PO. Box 57

Marion, Ohio 43302-0057
Case: 3:20-cv-01375-JGC Doc #: 10 Filed: 12/07/20 23 of 24. PagelD #: 319

VERITY

Pursuant to 28 U.S.C. § 1746, we declare under penalty of perjury under the laws of the

United States of America that the foregoing is true and correct.

Executed on: Z / 19-2026

18

AR

Steven DAgustino, pro se
MCI A752784

940 Marion- Williamsport Rd.
P.O. Box 57

Marion, Ohio 43302-0057

we
Kndne GR
Andre Stores, pro se
MCI A314976 |
940 Marion- Williamsport Rd.
P.O. Box 57

Marion, Ohio 43302-0057

Oe YA DU Mua nf)
Willis Williams, pro‘se

MCI A760782

940 Marion- Williamsport Rd.
P.O. Box 57

Marion, Ohio 43302-0057
Case: 3:20-cv-01375-JGC Doc #: 10 Filed: 12/07/20 24 of 24. PagelD #: 320

CERTIFICATE OF SERVICE
We hereby certify that the forgoing PLAINTIFFS’ MOTION FOR PRELIMINARY
INJUNCTION AND MEMORANDUM IN SUPPORT was placed in the mailbox, with proper

postage attached, at the prison for delivery to:
Tracy L. Bradford
Senior Assistant Attorney General
Criminal Justice Section

Corrections Litigation Unit

150 E. Gay Street, 16" Floor

Oy.’ //- /$~1220.. ~ Columbus, Ohio 43215

Executed On: / fo«/ §-2OUVO

AA Ray

Steven DAfustino, pro se

ade

Andre Stores, pro se

a)ph.p/)f/,.,
i“ bh Z il Gay

Willis Williams, pro'se”

19
